Citation Nr: 0405546	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  99-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected major depression and post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1989 to 
April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for dysthymic disorder and anxiety disorder 
(claimed as PTSD), and assigned an initial disability rating 
of 30 percent, effective from August 28, 1997.  In November 
1998, the veteran entered notice of disagreement with the 
initial rating assigned by this decision; the RO issued a 
statement of the case in January 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in February 1999.  In July 2003, the veteran 
appeared and testified at a videoconference personal hearing 
before the undersigned Veterans' Law Judge. 


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; VA has notified the veteran of 
the evidence needed to substantiate the claim for a higher 
initial rating for major depression with PTSD addressed in 
this decision, obtained all relevant evidence designated by 
the veteran, and provided her VA medical examinations in 
order to assist in substantiating her claim for VA 
compensation benefits.

2.  For the entire period of claim, the veteran's service-
connected major depression and PTSD have been manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks 
weekly or less often, and chronic sleep impairment; for the 
entire period of claim, the veteran's service-connected major 
depression and PTSD have not been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 30 percent for service-connected major depression 
and PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Codes 9411, 9434 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the 
chief legal officer of the Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment and, in the present case, compliance 
is required with the notice and duty to assist provisions 
contained therein.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
initial disability rating for service-connected major 
depression and PTSD.  In an April 2002 letter, the RO 
informed the veteran of the evidence needed to substantiate 
the claim for a higher initial disability rating.  The RO 
advised the veteran that VA would request any information or 
evidence the veteran wanted VA to obtain, and any medical 
evidence from her doctors about which she told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  

The RO also advised the veteran that she could obtain any of 
the records and send them to VA.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for her answer.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
her and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, and in April 2002 afforded the veteran a 
PTSD examination.  The Board held the record open for an 
additional 60 days for the purpose of allowing the veteran to 
obtain and submit medical evidence in support of her claim.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

In this case, the original RO decision that is the subject of 
this appeal was entered in October 1998, before the enactment 
of VCAA.  Obviously, VA could not of informed the veteran of 
law that did not yet exist.  Moreover, as noted above, VCAA 
provisions were subsequently considered and complied with.  
There is no indication that there is additional evidence to 
obtain; and there has been a complete review of all the 
evidence of record.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, supra.

II. Initial Rating for Major Depression and PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The October 1998 rating decision on appeal granted service 
connection for depression and an anxiety disorder (claimed as 
PTSD), and assigned an initial disability rating of 30 
percent.  The veteran's service-connected psychiatric 
disability has subsequently been diagnosed as PTSD and major 
depression.  In November 1998, the veteran entered a notice 
of disagreement with the initial rating assignment.  Where, 
as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

Under Diagnostic Codes 9411 and 9434, using the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)).  The GAF 
is based on all of the veteran's psychiatric impairments.  A 
GAF of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The veteran contends that a 100 percent schedular disability 
rating is warranted for her service-connected PTSD and major 
depression because she experiences flashbacks, nightmares, 
depression, tends to isolate, is incapable of dealing with 
people or stress, has no close associates, has memory 
impairment, and becomes confused and disoriented when 
presented with stressful situations or important decisions. 

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence of record, the 
Board finds that, for the entire period of claim, the 
veteran's service-connected PTSD and major depression have 
been manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks weekly or less often, and chronic sleep 
impairment.  The evidence does not demonstrate mild memory 
loss.  

The evidence reflects that, at a VA mental disorders 
examination in August 1997, the veteran reported that she had 
nightmares, some sleep disturbance, cyclical feelings of 
depression (with periods of happiness and increased energy), 
occasional suicide thoughts, intermittent difficulty focusing 
thoughts, irritability, felt leery at times when out in 
public, had anxious thoughts of being in service, and had 
anxiety attacks that may occur twice a week.  The VA examiner 
concluded the veteran had symptoms consistent with dysthymia 
and panic disorder.  The Axis I diagnoses were dysthymic 
disorder, panic disorder without agoraphobia, and anxiety 
disorder (reflected by nightmares, intrusive thoughts, 
avoidant behavior, and symptoms of increased arousal).  The 
examiner assigned a GAF of 57, indicated to reflect moderate 
difficulty in social and occupational functioning.  The 
examiner noted that the veteran was maintaining as a 
housewife and full-time student.  

VA outpatient treatment records dated in 1998 reflect a 
diagnosis of PTSD, and a situational exacerbation of PTSD 
manifested by being more irritable, overly sensitive, with 
intrusive memories, decreased motivation.  VA outpatient 
treatment records dated in 1999 and 2000 reflect a diagnosis 
of PTSD, with depression, with reported symptoms of 
difficulty being around people, nightmares and sleep 
interference, crying, and irritability.  The veteran reported 
that the plan was that when her husband obtained a job she 
would stay at home with her children and continue work on a 
master's degree. 

At a VA PTSD examination in April 2002, the veteran reported 
that she lived with her husband and two children, had not 
been able to find work for the last two years, had a 
depressed mood, her concentration varied, and she had some 
suicidal thoughts.  Clinical findings included depressed mood 
and constricted affect.  The Axis I diagnoses were PTSD and 
recurrent major depressive disorder.  The examiner assigned a 
GAF of 54.

A treatment plan report from C.C., M.F.T., dated in March 
2003, reflects notation of functional impairments of 
challenges with family and social interactions when in a 
depressed state, and clinical findings of a depressed and 
elevated mood, with impaired judgment, and low to fair 
impulse control.  The report also reflects a GAF of 62. 

At a July 2003 videoconference personal hearing before the 
undersigned Veterans' Law Judge, the veteran appeared and 
testified in relevant part that she became irritable daily; 
was on medication and receiving treatment for psychiatric 
symptoms; sometimes lost interest in activities; had sleep 
impairment; tended to isolate herself from her family; had 
very few friends; her psychiatric symptoms had increased in 
severity; and she had panic attacks about once per week.  

Based on the evidence of record, the Board finds that the 
veteran's psychiatric symptomatology is encompassed by the 
criteria for a 30 percent rating under the General Rating 
Formula for Mental Disorders, which provides a rating based 
on all psychiatric disability, including PTSD and major 
depression.  38 C.F.R. § 4.130.  The GAFs in this case of 54 
and 57 reflect represent moderate symptoms, including the 
veteran's flat affect and overall average occasional (once 
per week) panic attacks, and is consistent with moderate 
difficulty in social, occupational, or school functioning, 
specifically contemplating few friends and conflicts with 
coworkers.  The assignment of a 62 GAF reflects some mild 
symptoms, including depressed mood and mild insomnia, or some 
difficulty in social and occupational functioning, but 
reflects that the veteran is generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
For these reasons, the Board finds that the schedular 
criteria for an initial disability rating in excess of 30 
percent for service-connected major depression and PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic 
Codes 9411, 9434.  

The Board also finds that, for the entire period of claim, 
the veteran's service-connected major depression and PTSD 
have not been manifested by symptoms that more nearly 
approximate the criteria for a 50 percent rating.  For the 
entire period of claim, the veteran's service-connected major 
depression and PTSD have not been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The April 2002 VA 
examination reflects a finding of constricted affect, but not 
flattened affect, and the evidence otherwise reflects that 
the veteran's depression is cyclical.  

While the March 2003 report noted impaired judgment, 
examination on other occasions by psychologists failed to 
reveal such a finding.  Even assuming, arguendo, that the 
veteran in March 2003 had impaired judgment, meeting a single 
criterion would not warrant a 50 percent rating.  The 
veteran's mild-to-moderate difficulty in social and 
occupational functioning is well contemplated by a 30 percent 
rating.  The veteran does not have difficulty in establishing 
and maintaining effective work and social relationships due 
to her service-connected psychiatric disorders.  The evidence 
reflects that the veteran has some friends, a husband and 
children for whom she cares, she does not have agoraphobia, 
and that she has been successfully working towards a master's 
degree. 

With regard to the level of difficulty in establishing and 
maintaining effective work and social relationships, the 
Board notes that the veteran has been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU); however, that decision 
was based primarily on the veteran's headaches, and included 
knee disabilities, rather than for the service-connected 
psychiatric disorders.  The Board has also considered a 
disability determination from the California State Board of 
Rehabilitation, which determined that the veteran was 
severely "disabled" from working.  The California State 
Board of Rehabilitation report actually indicated moderate 
severity, but also indicated that the veteran would be 
provided vocational rehabilitation.  The criteria used by the 
California State Board of Rehabilitation, while pertinent to 
the adjudication of a claim for VA benefits, are not 
controlling for VA purposes.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security Administration disability criteria 
not controlling for VA disability compensation purposes).  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's major depressive disorder and PTSD 
symptoms in determining the appropriate schedular rating 
assignment, and has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for major depressive disorder and PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In addition to the lay and clinical evidence of specific 
symptomatology, the Board has also considered the GAFs of 
record; however, the GAFs reflect only mild to moderate 
symptoms or mild to moderate difficulty in occupational and 
social functioning.  Moreover, the general characterizations 
of levels of disability reflected by the GAFs are less 
probative of specific symptomatology than the veteran's 
specific reports of symptoms and the medical examiners' 
specific findings upon clinical examinations.  For these 
reasons, the Board finds that a rating in excess of 30 
percent is not warranted for the veteran's service-connected 
PTSD and major depression.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, 
Diagnostic Codes 9411, 9434. 

With regard to the veteran's contention that a separate 
disability rating is warranted for her diagnosed PTSD and 
major depression, the Board has in fact considered all of the 
veteran's psychiatric symptomatology to be a part of the 
service-connected psychiatric disability.  The General Rating 
Formula for Mental Disorders provides for a single disability 
rating for all psychiatric disability that takes into account 
all psychiatric symptomatology, and evaluates the actual 
level of occupational and social impairment due to all of the 
veteran's psychiatric symptomatology, due to both PTSD and 
major depression.  That is both the intent and the letter of 
the VA disability rating criteria.  See 38 C.F.R. §§ 4.1, 
4.10, 4.126, 4.130. 

To grant separate ratings for the veteran's diagnosed 
psychiatric disorders of PTSD and major depression, as the 
veteran urges, would violate the rule against pyramiding 
found at 38 C.F.R. § 4.14, which provides that "the 
evaluation of the same manifestation under various diagnoses 
[is] to be avoided."  While separate diagnostic codes are 
provided in the VA disability Rating Schedule for diagnosed 
disorders of PTSD (Diagnostic Code 9411) and major depressive 
disorder (Diagnostic Code 9434), 38 C.F.R. § 4.130 provides 
that the schedular rating criteria for both of these 
diagnosed psychiatric disorders would be the same, the 
General Rating Formula for Mental Disorders.  Thus, the 
assignment of separate ratings for PTSD and major depression 
would involve rating overlapping psychiatric symptomatology, 
in violation of the rule against pyramiding of 38 C.F.R. 
§ 4.14. 

Unlike other disabilities under VA's schedule for rating 
disabilities, the criteria for rating psychiatric disability 
does not provide for rating each disability separately and 
then combining the ratings.  The Rating Schedule provides one 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  Moreover, the competent medical evidence of record 
does not distinguish the psychiatric symptomatology 
attributed to the veteran's major depression from that 
attributed to her anxiety disorder or PTSD.  The Board is 
precluded from differentiating between psychiatric 
symptomatology in the absence of medical evidence which does 
so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected major depression or PTSD has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
psychiatric disability for the period of the claim.  The 
evidence reflects weekly outpatient treatment, including 
treatment with medication, but no hospitalizations.  The 
regular schedular standards for rating major depressive 
disorder and PTSD contemplate rating based on a wide range of 
specific symptomatology, as well as consideration of the 
level of social and occupational impairment produced by the 
symptomatology.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

An initial disability rating in excess of 30 percent for the 
veteran's service-connected major depression and PTSD is 
denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



